PCIJ_A_21_BrazilianLoans_FRA_BRA_1929-07-12_JUD_01_ME_01_FR.txt. 127

OPINION DISSIDENTE DE M. DE BUSTAMANTE

I.

D’accord avec le compromis signé à Rio-de-Janeiro le 27 août
1927, la Cour doit statuer sur la question suivante:

« En ce qui concerne les emprunts du Gouvernement
fédéral brésilien 5 % 1909 (Port de Pernambuco), 4 % 1910
et 4 % IOII, le paiement des coupons échus et non pres-
crits à cette date, et des coupons à échoir, ainsi que le
remboursement des titres amortis et non effectivement
remboursés, qui ne seraient pas couverts par la prescrip-
tion à la date de la décision de la Cour, ou à amortir
ultérieurement, doivent-ils être effectués entre les mains
des porteurs français par le versement, pour chaque franc,
de la contre-valeur, dans la monnaie du lieu du paiement,
au cours du jour, de la vingtième partie d’une pièce d’or
pesant 6 grammes 45161 au titre de Q00/1000 d’or fin, ou
doivent-ils être effectués, comme jusqu’à présent, en francs-
papier, c’est-à-dire dans la monnaie française ayant cours
forcé ? »

II.

Nous devons commencer par la constatation de certains
faits qui ont une influence indéniable sur les questions à
poser, ainsi que sur leurs solutions.

a) Le prospectus de l'emprunt 5 % 909, sous la rubrique
« Paiement des coupons », porte la mention expresse que les
coupons sont payables à Paris, en or, à raison de 12 fr. 50
par semestre, le 1° février et le 1 août de chaque année,
et sur les places de l'étranger qui seront désignées ultérieure-
ment, au cours du change à vue sur Paris

b) Le numéro 3 des titres de cet emprunt constate à son
tour que les intérêts sont payables à Paris en or, et sur les
places de Rio-de-Janeiro, Londres, Bruxelles, Amsterdam et
Hambourg au cours du change à vue sur Paris.

c) Le prospectus de l'emprunt 4% 1910 parle du paiement
des coupons à Paris, en or, à raison de 10 francs par semestre,
I28 ARRÊT N° 15. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

et à Londres et à Rio-de-Janeiro au cours du change à vue
sur Paris. |

ad) C'est aussi le sens qu'on a attribué aux paragraphes
deuxième et quatrième des titres de cet emprunt.

e) C’est la même chose pour l'emprunt 4% 1911.

ill.

H n’y a donc qu'une place où les paiements doivent se
faire dans la monnaie locale: c’est Paris. Il semble inutile
de discuter s’il s’agit du franc-or idéal ou international, ou
du franc-or français. Pas de paiements dans la monnaie d’or
à Bruxelles ou à Genève. Seulement à Paris, et quand on
mentionne les autres places, c’est le cours du change à vue
sur Paris qui donne la formule pour le paiement.

IV.

@

Maintenant, laissant de côté le problème de la valeur or,
constatons seulement qu'au moment où les emprunts du Brésil
furent émis, il n’y avait aucune difficulté légale à parler du
franc-or ou à décider que les paiements devaient se faire en
francs-or. Aucune règle obligatoire de la législation française
ou de la législation brésilienne ne s’y opposait.

Seulement, on pouvait tout simplement parler de francs-or
pour le paiement, ou prendre des mesures et faire des prévi-
sions pour fixer le sens et les effets de ces phrases et décider
le moyen d'agir, si le franc-or venait à disparaître de la
circulation monétaire.

Il était possible, par exemple, de stipuler — et ceci est
souvent fait — que les paiements devaient être effectués en
francs-or de même poids et titre que celui qui à ce moment
était en circulation en France, ou prendre d’autres précautions
assez bien connues dans le monde des affaires et très souvent
employées quand l'intention des Parties a été d'éviter, d’une
manière indirecte, les conséquences de certaines règles établies
par des légisiations locales.
~~

I29 ARRET N° I5. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

V.

Demandons-nous maintenant quelle loi régit les stipulations
contractuelles dont nous venons de parler. |

Les contrats passés entre le Gouvernement brésilien et les
personnes chargées des travaux publics au Brésil (contrats
annexés à la procédure écrite) supposent que les titres des
emprunts seront reçus par lesdites personnes en paiement
desdits travaux; mais cela ne fait que mettre en relief,
encore une fois, qu'il s’agit, dans l’espèce, de contrats privés
soumis aux règles d’un droit national. Notre tâche est donc
de fixer avant tout ce droit national, d'accord avec les règles
du droit international privé, et, après cela, d'appliquer à
chaque hypothèse la règle du droit national qui doit la régir.

x

Il n'y a rien dans cette tâche qui soit contraire à notre
juridiction ou à notre compétence. Dans plusieurs problèmes
classés, sans aucun doute possible, dans le cadre du droit
international public, il advient très souvent qu'aucune règle
universelle, conventionnelle ou coutumière, n'a été acceptée
ou observée, et qu'il faut choisir une règle internationale
observée et maintenue par un État comme un principe de
son droit national. En d’autres termes, et d'accord avec la
doctrine très générale en Angleterre et aux États-Unis, le
droit international public fait souvent. partie du droit national.
Nous avons constaté ces différences des droits nationaux
l’année : dernière à l’occasion de l'affaire d’abordage, entre
un bateau français et un bateau turc, soumise à la Cour.

Quand il faut chercher et appliquer une règle de droit
international privé dans un problème entre deux États qui
ont soumis leur différend à notre décision, il peut se donner le
cas, au point de vue litigieux, que les deux Parties acceptent
la même règle de droit international privé, ou, au contraire,
des règles diverses. Dans le premier cas, la tâche de la Cour
est encore plus simple et plus facile.
130 ARRÊT N° 15. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

Voyons maintenant quel est le problème, pour chercher
ensuite la règle applicable.

VI.

Il s’agit d’un contrat, mais personne ne discute son existence
ou sa validité. Avant tout, on plaide sur le sens de quelques-
unes des clauses et sur. les effets des mots employés. Après
cela, le sens étant fixé d’une manière différente pour chaque
Partie, on discute sur l'exécution du contrat et spécialement sur
la monnaie dans laquelle les paiements doivent se faire.

Les règles de droit international privé qu’il faut en principe
chercher sont celles qui se réfèrent d’une part à la loi appli-
cable aux contrats, et d'autre part aux modalités des paie-
ments et à la monnaie employée dans ces paiements. Quant
au premier problème, il y a un consentement universel sur
l’autonomie de la volonté, mais dans ce cas, comme dans bien
d’autres, les Parties ont gardé silence sur la loi applicable, et
il n’est pas même possible d'arriver à l'interprétation de:
leur volonté. Il faut donc se servir des présomptions, et on
a beaucoup parlé de la loi du lieu de la célébration et de
la loi du lieu de l'exécution. A notre avis, puisqu'il s’agit
d'un contrat d’adhésion, la loi à appliquer d’une manière
générale serait la loi de l’emprunteur.

Mais l'application de cette loi ne doit se faire qu'aux ques-
tions relatives au contrat et à son exécution qui ne seraient
pas soumises à la loi locale pour des raisons d'ordre public
international. Si l'examen du cas, à ce point de vue, nous

s

conduisait à l'acceptation d’une loi locale déterminée, la
question relative à l'interprétation du contrat et au sens.
et à la portée des termes « franc-or » ou « paiement en or », tombe-
rait immédiatement dans l'hypothèse d’une règle expresse
de cette loi locale.

Il y a toujours des matières qui échappent à la volonté
des Parties et qui demandent l'application d’une loi impé-
rative et territoriale. Parmi ces matières l’on trouve, d'accord
avec la doctrine presque unanime des auteurs, la forme, la
monnaie et les modalités des paiements. Le Code de Droit
131 ARRÊT N° I5. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

\

international privé adopté à la VI Conférence pan-amé-
ricaine de La Havane et ratifié déjà par le Congrès et le
Gouvernement du Brésil, établit, à l'article 166, la règle
suivante :

« Les obligations qui naissent des contrats ont force de
loi entre les Parties contractantes et doivent être exécu- -
tées suivant ces contrats, sauf les restrictions établies par
le présent Code. »

L'article 169 dit à son tour:

« La nature et les effets des diverses catégories d’obliga-
tions, de même que leur extinction, sont régis par la loi
de lobligation dont il s’agit. »

Mais l’article 170 a pris soin d’ajouter :

« Nonobstant la disposition de l’article précédent, la loi
locale réglemente les conditions du paiement et la monnaie
en laquelle il doit étre fait. »

De sa part, la doctrine française s’est presque toujours
inspirée des mêmes idées, et il serait facile de multiplier,

à cet effet, les citations. Cela nous semble inutile pour le
moment.

Tl s'agit donc, dans le cas soumis à la décision de la Cour,
de faire l'étude de la législation française, la France étant
le seul pays où les paiements devaient se faire en francs-or,
puisque dans les autres pays on doit payer au change à vue
sur Paris, et on doit se soumettre à toute règle obligatoire éta-
blie à cet égard au moment où les contrats d'émission des

N

emprunts ont commencé 4 produire leurs effets.
VII.

Pour la France, le texte en vigueur est tout a fait clair
et ne donne pas lieu à des interprétations.
L'article 1895 du Code civil français est ainsi conçu:

« L'obligation qui résulte d’un prêt en argent n'est
toujours que de la somme numérique énoncée au contrat.

Sil y a eu augmentation ou diminution d'espèces avant
l'époque du paiement, le débiteur doit rendre la somme
numérique prétée, et ne doit rendre que cette somme dans les
espèces. ayant cours au moment du paiement. »
I32 ARRÊT N° 15. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

Au moment où les emprunts du Brésil furent émis, l’arti-
cle 1895 du Code civil français était en vigueur, comme il est
en vigueur aujourd'hui. Cet article, pour les paiements à faire
en France, donnait à l’emprunteur le droit et lui imposait le
devoir de se soumettre, à la date de chaque paiement, à
l'augmentation ou diminution des espèces, dans un cas pour
son bénéfice, dans l'autre pour le bénéfice des créanciers.

Cette situation légale est un droit acquis, pour l’emprun-
teur et pour les porteurs des titres et coupons, et ne peut
pas être changée par des lois postérieures, sans effet rétroactif
pour ces emprunts. La France gardait le droit souverain de
changer le poids et le titre de sa monnaie et d’accorder aux
billets de la Banque de France le cours légal ou le cours
forcé, mais sous la condition précise de ne pas priver les
débiteurs qui avaient contracté sous l’empire et avec la garan-
tie de cette règle, des bénéfices de l’article 1895 du Code civil.

La loi des porteurs des titres et coupons n'avait pas la
faculté de changer cet état de choses, en spécifiant au moment
d’altérer la valeur de la monnaie, que ce changement ne serait
pas applicable à I’emprunteur, ou, comme règle générale, au
cas où il était compris. ‘

VII.

Puisqu’il s’agit d’une demande du Gouvernement frangais
et des droits des porteurs français, il faut constater qu’au
moment où les emprunts furent émis, à partir de 1909 et jus-
qu'à 1911, le franc français était absolument stable et sa
valeur en or ne pouvait pas être mise en doute. Il y avait
en France des billets de banque, et ils étaient de cours légal.
Mais comme ces billets devaient être remboursés au pair
par la Banque de France, et comme il n’existait pas encore
de différences importantes entre le cours de l'or et celui de
l'argent, la question des paiements en or ou en billets de cours
légal n'avait aucun intérêt au point de vue pratique.

Pendant la guerre mondiale, une nouvelle loi française, du
5 août 1914, avait dispensé la Banque de France et la Banque
d'Algérie de l'obligation de rembourser leurs billets en espèces.
La France avait bien le droit, comme nous l'avons déjà
133: ARRÊT. N° 15. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

établi, de prendre une telle décision, et personne n'a pensé à
s'opposer à ce changement dans la monnaie légale, par laquelle
le billet’ devenait de cours forcé. Mais cette nouvelle situation
monétaire dévait être adoptée avec toutes ses conséquences,
et les contrats en vigueur doivent être toujours interprétés :
d'accord avec l’article 1895 du Code civil, alors et aujourd’hui
en vigueur. C’est précisément pour ces cas que l’article 1895 du
Code avait été écrit. Bonne ou mauvaise, cette règle-là, au
point de vue de la doctrine ou de la théorie, c'était la loi:
Dura lex, sed lex. Comme l'erreur de droit ne peut pas être
invoquée, tous les porteurs de titres ou de coupons des
emprunts brésiliens devaient savoir en France, au point de vue
légal, que l'obligation qui résulte d’un prêt en argent n'est
toujours que de la somme numérique énoncée au contrat,
et que sil y a eu augmentation ou. diminution des espèces
avant l’époque du paiement, le débiteur doit rendre la somme
numérique prêtée, et ne doit rendre que cette somme dans les
espèces dyant cours au moment du paiement.

Ce que nous venons d'écrire est, purement et simplement,
la transcription littérale de l’article 1895 du Code civil fran-
Cais.

IX.

Le caractère d'ordre public international qui doit être
reconnu à cette règle a été consacré dès longtemps par la
doctrine des auteurs les plus réputés. Il faut tout d’abord
établir une distinction entre ceux qui écrivaient avant la
guerre mondiale et ceux qui ont étudié le problème après
1914. Les écrivains de droit, comme tous les hommes, sans
le vouloir et sans le savoir, ont à subir l'influence décisive
du milieu, et les besoins de la situation nationale se reflètent
sur leurs pensées et ont une grande influence sur leurs
doctrines. Cette situation explique l'existence, dans le droit
international public et privé, des systèmes et des opinions.
qui répondent parfaitement aux besoins et aux intéréts d’un
Etat ou d’un continent à un moment donné.

Pour éviter cet écueil, nous citons de préférence des auteurs
d’avant-guerre. Et pour ne pas multiplier les citations, nous
avons choisi deux écrivains de la plus haute autorité, et

evar
ey
134 ARRÊT N° I5. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

appartenant à deux États différents, la France et la Suisse,
mais se référant expressément, tous les deux, à l’article 1895
du Code Napoléon.

DESPAGNET (Précis de Droit international privé,
sm éd., Paris, 1909, pages 016-017) :

« Le paiement se fera donc en monnaie ayant cours dans le
leu où la dette doit être acquittée et d’après la valeur nominale
des monnaies dans ce lieu. Si, dans le laps de temps qui s'écoule
depuis le jour du contrat jusqu’à celui du paiement, la valeur
nominale des monnaies a augmenté ou diminué, le débiteur en
profitera ou en souffrira, car il devra fournir moins ou plus de
pièces de monnaie, de manière à parfaire, d’après leur valeur
nominale actuelle, la somme fixée dans le contrat (art. 1895
Code civil). I] serait du reste impossible d'éviter cette conséquence
par une convention particulière, puisque la fixation de la valeur
nominale des monnaies est une règle d'ordre public. »

a

Et il ajoute:

« Une autre hypothése est encore 4 prévoir: il peut se faire
que, dans le pays où le paiement doit être effectué, un papier-
monnaie plus ou moins déprécié ait été substitué, avec cours
forcé, à la monnaie métallique. La loi. qui établit le cours forcé
du papier-monnaie étant d'ordre public, le créancier pourra étre
contraint de vecevoir ce papier-monnaie d'après sa valeur nomi-
nale. »

BROCHER (Cours de Droit international privé, Paris,
1882, t. II, p. 242):

Brocher fait remarquer que cet article 1895 se rattache aux
rigueurs législatives usitées en matiére de cours forcé de la
monnaie ou des valeurs fiduciaires qui lui sont assimilées.

« Ce sont là », dit-il, « des mesures auxquelles on ne peut
recourir qu'en imposant des limites à la volonté individuelle. »

Il faut ajouter que les exceptions qui ont été établies par
ces auteurs dans les ouvrages mentionnés, ne peuvent pas
s'appliquer au litige franco-brésilien soumis 4 la décision de la
Cour. |
‘135 ARRÊT N° 15. — OPINION DISSIDENTE DE M. DE BUSTAMANTE
X.

Dans cette question entre la France et le Brésil, il est inu-
tile de mentionner la jurisprudence de ces pays. On doit méme
omettre toute référence 4 cette source de droit. ou tout propos
de se laisser guider par elle. En effet, d’accord avec l’article VI
du compromis :

« Dans Vappréciation. de toute loi nationale de l’un ou
l’autre pays et applicable au litige, la Cour permanente
de Justice internationale ne sera pas liée par la juris-
prudence des tribunaux respectifs. »

Cela veut dire que la Cour peut et doit tenir compte des
lois nationales pour résoudre la question qui lui a été posée,
mais qu'en même temps elle doit apprécier le sens et la portée
de ces lois nationales, en tenant compte de son opinion par-
ticulière et sans se laisser guider ou influencer par les déci-
sions, à ce sujet, des tribunaux nationaux des Parties.

XI.

La loi française du 25 juin 1928 a décidé que le franc, unité
monétaire française, serait constitué par 65,5 milligrammes d’or
au titre de goo millièmes de fin. « La présente définition »,
a-t-elle déclaré, « n’est pas applicable aux paiements interna-

tionaux qui, antérieurement à la promulgation de la présente
loi, ont pu valablement être stipulés en francs-or. »

Pourquoi la loi du 25 juin 1928 a-t-elle fait cette déclaration ?

On ne peut pas la concevoir sans accepter que c’est la loi
française qui doit régir les modalités du paiement. Si l’on sup-
pose que la volonté des Parties, en parlant tout simplement
de francs-or, assure le paiement en or, du titre et poids alors
‘en vigueur, quel que soit le texte de l’article 1895 du Code
civil français, la règle établie par la loi du 25 juin 1928, que
mous venons de copier, devient inutile et incompréhensible.

Cette loi nouvelle est bien, au point de vue de l'application
aux emprunts de la législation française sur. les modalités du
paiement, un très sérieux argument.
136 ARRÊT N° 15. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

Il semble donc évident que ladite loi a eu le propos de
déroger implicitement à l’article 1895 du Code civil français,
au préjudice des débiteurs qui ont contracté quand cet article
était en vigueur. L'article 1805, il faut bien le souligner, ne
s'oppose pas au changement de la monnaie. Bien au contraire,
il reconnaît cette faculté souveraine du Gouvernement français,
et c’est précisément parce que la monnaie peut être changée
à n'importe quel moment, que l’article mentionné a pu être
considéré nécessaire et qu'il a été inséré dans le Code civil.
. Mais ce qu'on ne peut pas faire, au préjudice des créditeurs
ou des débiteurs qui ont contracté leurs paiements en France
quand Particle 1895 était en vigueur, c'est d’ordonner que la
monnaie serait changée, mais que le changement ne serait pas
opposable à ces créditeurs ou à ces débiteurs. C’est à dire, on
ne peut, d’un seul côté, dans une convention, changer une
règle de droit à laquelle a été soumise cette convention dès sa
naissance. |

Mais il y a encore un autre aspect du problème qui est très
important.

Le compromis relatif aux emprunts brésiliens fui signé à
Rio-de- Janeiro le 27 août 1927, et on ne peut pas accepter
qu'une des Parties, le 25 juin 1928, presque un an plus tard,
ait le droit de résoudre à sa faveur par une loi intérieure ou
nationale la question internationale soumise déjà à la Cour, ou
d’invoquer cette loi, qui est son œuvre, apres le compromis, comme
un argument favorable. Il nous semble évident que le deuxième
paragraphe de la loi monétaire française du 25 juin 1928 doit
être entièrement écarté de cette affairé.

XII.

La question relative à la monnaie d’or et à sa mention dans
les lois, les contrats et les titres qui se réfèrent à ces emprunts,
perd toute son importance dès qu’on se place au point de vue
légal que nous venons de développer. Si le paiement est subor-
donné à la loi du lieu où il se fait, quant aux espèces dans
lesquelles le débiteur doit s’acquitter, le Brésil ne peut être obligé
à faire les livraisons en or que dans le cas où la monnaie d’or
137 ARRÊT N° I5. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

-serait de cours légal à la date de chaque paiement au lieu
-ou il doit se faire, c’est-à-dire à Paris, aux effets de ce litige.
- Et il ne doit rendre que la somme numérique dans les espèces
-ayant cours au moment du paiement.

Et comme il n’y a que Paris comme lieu du paiement en la
monnaie nationale jusqu’au montant de la somme due, il est
inutile de poser la question du franc-or francais ou du franc
idéal. C’est du franc français et seulement du franc fran-

.çais que l’on voulait parler dans les documents. Étant donné
-qu’a la date des emprunts le franc-or était une monnaie légale

en France, rien ne s’opposait à ce que cette monnaie fût expres-

sément mentionnée sur les titres. Mais, comme l'article 1895
-du Code civil était en vigueur, tous les porteurs de titres

pouvaient et devaient savoir quelle était la portée d’une telle
stipulation, nécessairement subordonnée, pour les paiements à
faire en France, aux règles de cet article. La thèse contraire
porte à supposer qu'il suffit de contracter hors de France ou
de mettre les contrats sous le nom d’un étranger pour rendre
inapplicable le Code Napoléon.

XIII.

Cette application de l’article 1895 est à la base de l’argu-
ment relatif à l'exécution des conventions sur les emprunts,
au moyen des paiements faits et acceptés pendant des années,

.après la dépréciation de la monnaie française. De la part du

Brésil, qui se servait toujours de cette monnaie pour les paie-
ments, c’est la démonstration du sens qu’il donnait à la clause
or. De la part des porteurs, c’est la même chose. Ils ont pu
se défendre, dès la première heure, de toucher le montant de
leurs titres et de leurs coupons dans cette monnaie dépréciée,
comme ils l’ont fait plus tard.

XIV.

I faut tenir compte aussi du fait que les titres et les cou-

‘pons de ces emprunts doivent être payés aux porteurs dans

d’autres places, au cours du change à vue sur Paris. La cote
n'existe que pour la réalité matérielle, et quand on achète des
lettres ou des chèques sur une place quelconque, on est payé
138 ARRÊT N° 15. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

dans la monnaie courante à cette place. C’est pour cela et
seulement pour cela qu’il y a des cotes. Cette stipulation est
encore un argument en faveur de l'application nécessaire de
l'article 1895 du Code civil français.

XV.

Il ne suffit pas, quand les paiements doivent se faire sous
l'empire d’une telle législation, de stipuler la clause or pour se
mettre à l’abri des changements de la monnaie et du cours
forcé. Les contractants ont le droit, et ils en font usage très
souvent, de stipuler que le paiement se ferait en monnaie de
tel ou tel pays, du même poids et titre que celle en circula-
tion à ce moment.

Ils ont aussi le droit de stipuler des indemnités, payées en
la monnaie ayant cours légal, s’il y a des changements. Ils
peuvent adopter d’autres précautions pour se mettre à l'abri de
ce qu’on appelle l’agio. Si, dans le cas que nous avons à déci- ”
der, les Parties n’ont rien fait à ce sujet, c’est bien leur faute,
et elles doivent se soumettre aux conséquences de leur impré-
vision.

XVI.

En nous résumant, et d'accord avec ce que nous venons
d'écrire, la question posée par le compromis doit, à notre avis,
être répondue de la façon suivante:

En ce qui. concerne les emprunts du Gouvernement fédéral
brésilien 5% 1909 (Port de Pernambuco), 4% 1910 et 4%
1911, le paiement des coupons échus et non prescrits à la date
du 27 août 1927, et des coupons échus ou à échoir après cette
date, ainsi que le remboursement des titres amortis et non
effectivement remboursés, qui ne seraient pas couverts par la
prescription à la date de la décision de la Cour, ou à amortir
ultérieurement, doivent être effectués à Paris, entre les mains
des porteurs français, dans la monnaie française ayant cours
légal, et dans les autres places qui ont été convenues, dans la

monnaie locale, au cours du change à vue sur Paris, le jour
du paiement.

(Signé) A. S. DE BUSTAMANTE.
